Citation Nr: 1721056	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee.  

2.  Entitlement to a compensable disability rating for residuals of a left knee meniscectomy scar.  

3.  Entitlement to service connection for a left shoulder disability, to include impingement syndrome.  

4.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1974 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim for entitlement to TDIU was remanded in April 2014, with the other issues being certified on appeal subsequent to that action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Veteran initially notified VA that he did not wish to have a Travel Board/Videoconference hearing for his claims, in a subsequent correspondence, dated in November 2016, he expressly requested a hearing before a Veterans Law Judge (VLJ).  

All appeals have now been certified to the Board, and as the Veteran has requested a hearing before a VLJ, they shall be remanded so that one can be afforded.  

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a Travel Board or Videoconference hearing at his local RO at the earliest possible convenience.  The Veteran is to be informed that a Videoconference hearing will significantly decrease the wait time associated with having a hearing, but regardless of the format chosen, the Veteran should be informed of the date, time, and location of the hearing.  The Veteran is to be informed that he should report to the hearing at the scheduled time, as a failure to report, without demonstrated good cause, will result in his request being deemed withdrawn.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




